PER CURIAM: Jacquel Searles appeals his conviction for possession of a firearm by a convicted felon. 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e). Searles argues that his trial counsel was ineffective for misadvising him that his prior convictions for burglary would not be used to enhance his sentence under the Armed Career Criminal Act. See id. § 924(e). Because the district court did not have an opportunity to consider this argument and develop a record regarding trial counsel’s performance, we decline to consider Searles’s argument for the first time on direct appeal. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285 (11th Cir. 2015). Searles can raise his argument in a postconviction motion. See 28 U.S.C. § 2255. We AFFIRM Searles’s conviction.